Pratt, J.
The bond in suit was one of indemnity. Such is the plain import of the language, which cannot be extended by the .court to meet any supposed requirement of the statute. A surety cannot be held to a larger responsibility than the language of the bond requires. The county judge was therefore right in requiring the plaintiff to stipulate to reduce the verdict to $28, as a condition upon which the verdict might stand. The plaintiff not stipulating, the verdict was properly set aside. But there is a more serious difficulty in appellant’s way. This is an appeal from an order of a county court granting a motion “made upon the judge’s minutes to set aside a verdict upon exceptions, and because the said verdict was excessive, and was contrary to law and the evidence.” Under the authority of the case of Hand v. Dorchester, 43 Hun, 33, this case cannot be reviewed by the general term of this court, and it should be dismissed, without costs, fat the reasons stated in that case by Mr. Justice Eollett. It is so ordered. All concur.